Case 1:21-cv-02003-MHC-LTW Document 24 Filed 07/27/21 Page 1 of 2

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA

JEPEREY D, CORDTZ,

Plaintiff,
CIVIL ACTION FILE
VS.
1:21-CV-02003-MHC-LTW
JOHNSON LEGAL OFFICES, L.L.C.,
FCI LENDER SERVICES, INC. and
LARRY W. JOHNSON,

ee ee ee ee eee” ee” Ne Ne

Defendants.

DISCOVERY CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and correct copy of (i)
DEFENDANT JLO’S AND DEFENDANT LWJ’S FIRST INTERROGATORIES
TO PLAINTIFF; (ii) DEFENDANT JLO’S AND DEFENDANT LWJ’S FIRST
REQUEST FOR PRODUCTION OF DOCUMENTS TO DEFENDANTS; and (iii)
DEFENDANT JLO’S AND DEFENDANT LWJ’SRESPONSES TO PLAINTIFF’S
FIRST SET OF REQUESTS FOR ADMISSIONS TO DEFENDANT JLO AND
DENDANT LWJ was served upon all parties by mailing same by United States
First Class Mail in a properly addressed envelope with adequate postage affixed

thereon to ensure delivery, addressed as follows:
Case 1:21-cv-02003-MHC-LTW Document 24 Filed 07/27/21 Page 2 of 2

Shimshon Wexler, Esq.

S WEXLER, L.L.C.

2244 Henderson Mill Road
Suite 108

Decatur, GA 30345
Attorney for Plaintiff

Mark A. Baker, Esq.

McMichael, Taylor & Gray, LLC
22 Century Blvd

Suite 450

Nashville, TN 37214

Attorney for Defendant FCI

CP). YY OFFICES, L.L.C.
By: ( LY _e

Lafry W. Johyfon

Géorgia Bar/No. 394895
Attorney for Defendant JLO
and Defendant LWJ

This dT Gay of July, 2021,

138 Hammond Drive, Suite B
Atlanta, GA 30328
Telephone: (404) 486-2361
Facsimile: (404) 393-0826

Email: LJohnson@SuretyBondsAgency.com
CordtzDiscCOS01
